Eden v Johnson (2018 NY Slip Op 01656)





Eden v Johnson


2018 NY Slip Op 01656


Decided on March 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2018

Manzanet-Daniels, J.P., Tom, Mazzarelli, Webber, Kern, JJ.


6010 805223/12

[*1]Bonnie Eden, etc., Plaintiff-Respondent,
vRuth C. Johnson, M.D., et al., Defendants-Appellants, Kirk Garratt, M.D., et al., Defendants.


Kutner Friedrich, LLP, New York (Michael D. Kutner of counsel), for Ruth C. Johnson, M.D. and Hercules Medical, P.C, appellants.
Gordon & Silber, P.C., New York (Frederick Sung of counsel), for Monique Girard, M.D., appellant.
William Schwitzer & Associates, P.C., New York (Clifford S. Argintar of counsel), for respondent.

Order, Supreme Court, New York County (Joan B. Lobis, J.), entered December 30, 2016, which, insofar as appealed from, denied the motions of defendants Monique Girard, M.D., Ruth C. Johnson, M.D., and Hercules Medical, P.C. (defendants) for summary judgment dismissing plaintiff's claims based on the discontinuation of aspirin, unanimously reversed, on the law, without costs, and the motions granted. The Clerk is directed to enter judgment dismissing the complaint in its entirety.
Plaintiff alleges that decedent's heart attack was caused by defendants' discontinuation of his aspirin regimen. Although the record supports a finding that decedent stopped taking aspirin, there is no basis to conclude that defendants advised him to do so. "Speculation is not a substitute for competent evidence even in an action for wrongful death" (Waters v Mount Sinai School of Medicine-Mount Sinai Hosp., 38 AD3d 257, 257 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2018
CLERK